Appeal from a judgment of the County Court of Sullivan County, rendered December 29, 1976, convicting defendant on his plea of guilty of the crime of criminal contempt in the first degree. A perusal of the record discloses no jurisdictional defects in the proceedings and defendant does not contest the voluntariness of his guilty plea. Accordingly, most of the issues he seeks to raise are not reviewable on this appeal. We do not find section 215.51 of the Penal Law to be unconstitutionally vague; the type of contempt involved here has a long and well understood history (see e.g., People v Ianniello, 36 NY2d 137, 142). We have considered defendant’s remaining arguments and find them to be without merit. merit.Judgment affirmed. Greenblott, J. P., Kane, Main, Mikoll and Herlihy, JJ., concur.